DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,593,318.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims of the cited patent from the same applicant.
Here is a comparison between claim 3 of the instant application and claim 1 of the cited patent. 
Instant Application 16/774,122
Patent 10,593,318
Comparison
3. A computer-implemented method on a voice-controlled device for 


capturing, with a sensor, an image of a face of at least one person;
capturing, with a sensor, an image of a face of at least one person;
Same
accessing a database of previously stored images of facial features;
accessing a database of previously stored images of facial features;
Same
in response to not recognizing the at least one person then selecting a first set of conversational Starters;
in response to not recognizing the at least one person then selecting a first set of conversational starters;
Same
recognizing the at least one person and recognizing a previous communication with the person then selecting a second set of conversational starters;
recognizing the at least one person and recognizing a previous communication with the person then selecting a second set of conversational starters;
Same
in response to recognizing the at least one person 


in response to recognizing the at least one person and recognizing previous communications with the person but do not know the person’s identity then selecting a fourth set of conversational starters;
recognizing the at least one person and recognizing a previous communication with the person but do not know the person’s identity then selecting a fourth set of conversational starters;
Similar
detecting, with at least one sensor, whether the at least one person remains within a first settable distance from the voice-controlled device; and
detecting, with at least one sensor, whether the at least one person remains within a first settable distance from the voice-controlled device; and
Same
in response to the person being detected, then outputting synthesized speech using one of the 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 – 6, 9, 12 – 14, 17, 20, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimomura et al. (US PAP 2005/0004710).
As per claims 1, 9, 17, Shimomura et al. teach a computer-implemented method on a voice-controlled device for controlling synthesized speech output, the method comprising:
capturing, with a sensor, an image of a face of at least one person (paragraphs 53, 65);
accessing a database of previously stored images of facial features (“the SID associated with the data of the acoustic characteristics of the voice of that person stored in the speaker recognition section 61, in relation to the FID associated with the data of the morphological characteristics of the face of that person stored in the face 
recognition section 62.”; paragraph 76);
small talk made continuously to prolong the dialog with that person, like "It's fine today, isn't it?" as shown in FIG. 10”; paragraphs 72, 89; see also fig.10 – 14 showing different conversational starters like “"I am Robot.  I am glad to meet you."”); 
recognizing the at least one person and recognizing a previous communication
with the person then selecting a second set of conversational starters (“compares the data of the detected morphological characteristics sequentially with the data of the 
morphological characteristics of the faces of all the known persons stored, and 
when the morphological characteristics detected at that time coincide with 
those of any known person, the face recognition section 62 notifies the dialog 
control section 63 of an specific identifier… sends to the audio synthesizer 64 sequentially character string data D2 to have small talk made continuously to prolong the dialog with that person, like "It's fine today, isn't it?" as shown in FIG. 10” ”; paragraphs 72, 89; see also fig.10 – 14 showing different sets conversational starters, like “"Uh, you are oo-san, aren't you? I remembered you.”);
detecting, with at least one sensor, whether the at least one person remains within a first settable distance from the voice-controlled device; and in response to the person being detected, then outputting synthesized speech using one of the set of conversational starters (“the morphological characteristics of the face of a known to the audio synthesizer 64 sequentially character string data D2 to have small talk made continuously to prolong the dialog with that person, like "It's fine today, isn't it?" as shown in FIG. 10””;  paragraphs 65, 89).

As per claims 4, 12, 20, Shimomura et al. further disclose in response to the person being detected, further includes determining if a settable period of time having elapsed, then outputting synthesized speech using one of the set of conversational starters (“sends out a series of character string data D2 in succession to the audio synthesizer 64 to have the chat held so as to protract the dialog with that person, for example, "Uh, you are oo-san, aren't you? I remembered you.  It's fine today, isn't it?", or "When did we meet last time?", as shown in FIG. 13, and after a predetermined and sufficient period of time for addition-learning and correction-learning elapsed”; paragraph 107). 

As per claims 5, 13, Shimomura et al. further disclose the voice-controlled device is a robot (paragraph 12).

As per claims 6, 14, Shimomura et al. further disclose the at least one sensor is a visible light camera sensor, an infra-red camera sensor, laser pulse-based radar sensor, an acoustical sensor, or a combination thereof (“an external sensor unit 53 composed of a CCD (Charge Coupled Device) camera 50 functioning as "eyes"”; paragraph 53).

Allowable Subject Matter
Claims 2, 3, 7, 8, 10, 11, 15, 16, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon filing a terminal disclaimer.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 2, 3, 10, 11, 18, 19, the prior art made of record does not teach or suggest that in response to recognizing the at least one person and not recognizing a previous communication with the person then selecting a third set of conversational starters; in response to recognizing the at least one person and recognizing previous communications with the person but do not know the person’s identity then selecting a fourth set of conversational starters.

As to claims 7, 8, 15, 16, the prior art made of record does not teach or suggest capturing audio input while outputting synthesized speech; in response to the captured audio is recognized as speech, pausing the output of synthesized speech; and not recognized as speech and above a settable background noise threshold, pausing the output of synthesized speech.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aoyama et al. teach learning system capable of performing additional learning and robot apparatus.  Monceaux et al. teach method of performing .
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658